         Case 1:19-cr-00904-RA Document 27
                                        26 Filed 06/22/20
                                                 06/19/20 Page 1 of 1




                                                                       June 19, 2020
By ECF

Honorable Judge Ronnie Abrams                                    Application granted.
United States District Judge
Southern District of New York                                    SO ORDERED.
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007                                               ________________________
                                                                 Ronnie Abrams, U.S.D.J.
Re:   United States v. Tiquan Reese, 19 Cr. 904 (RA)             June 22, 2020

Dear Judge Abrams:

       I write, without objection from the Government or Pretrial Services, to request
that you modify the terms of Tiquan Reese’s bail to permit his travel within the
District of New Jersey. Mr. Reese was released on bail on October 17, 2019 with
agreed upon conditions including travel limited to the Southern and Eastern Districts
of New York. He has had no issues on pretrial release over the past eight months.
He now requests that the terms of his bail be modified to allow his travel within the
District of New Jersey, where his sister, niece, best friend, and girlfriend’s father all
reside.

     As noted, neither the Government nor Pretrial Services objects to this request.
Thank you for considering it.

                                         Respectfully submitted,
                                         /s/ Ariel Werner
                                         Ariel Werner
                                         Assistant Federal Defender
                                         Counsel for Tiquan Reese

CC:   AUSA Danielle Kudla
      U.S. Pretrial Officer Keyana Pompey
